DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 2/22/2022 did not include any claim amendments.  Applicant’s handling of claim 14 has caused some confusion.  Moving forward claim 14 should be cancelled and a new claim 24 should be added.  Applicant’s arguments addressed below do not overcome the 35 USC 103 rejection over Harrison in view of Cleveland from the office action mailed 10/21/2021; therefore this rejection is maintained below.      

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 14 should be cancelled and a new claim 24 should be added.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al., US Patent Application Publication No. 2009/0143264 (hereinafter referred to as Harrison) in view of Cleveland et al., US Patent No. 5,688,751 (hereinafter referred to as Cleveland).  
Regarding claims 1-17, Harrison discloses a process for preparing sulfurized metal alkyl phenate detergent compositions having a low alkyl phenol content and lubricant compositions comprising the detergent compositions wherein the base oil is present at a concentration ranging from 80 to 98 wt% and the detergent composition being the only mandatory additive being present at a concentration of up to 20 wt% (additional additives may be present, such as, friction modifiers in paragraph 0086) (as 12 branched chain propylene tetramer and is generally known that neutralization with a promoter, such as glycol, occurs (as recited in claims 2-5, 8-9 and 13) (Para. [0004] and [0041]), with an aldehyde to form a phenolic resin of Formula (II) disclosed herein and then by reacting the phenolic resin simultaneously with a metal base and a first sulfurizing agent to form phenates having sulfur linkages with more than one sulfur atom (as recited in claims 15-16) (Para. [0056]). The sulfurized metal alkyl phenate detergent compositions (do NOT have to be overbased as recited in claims 1 and 17) (see Abstract) disclosed herein may be used as detergents for formulating lubricating oil compositions. The lubricating oil compositions disclosed herein have a reduced amount of the free phenol compound and a salt thereof to less than 2 wt% (as recited in claims 1 and 10-12) (see Abstract and Para. [0065])).  
	Harrison further discloses the use of a solvent for the condensation reaction is optional. Any solvent that can dissolve the phenolic resin can be used herein. Some non-limiting examples of suitable solvents include toluene, xylene, cyclohexane, a base oil disclosed herein, an alcohol, a ketone, an ether, an ether alcohol, and the like.  TPP and formaldehyde are reacted at a mole ratio of 1 mole of TPP to 0.2 to 0.5 moles of the total aldehyde at about 50°C to about 100°C.  The TPP-formaldehyde reaction product is then dehydrated at atmospheric pressure at about 100°C to about 140°C.  The phenolic resin formed as described above is distilled to remove the unreacted phenol compounds before further reactions (as recited in claims 1 and 7) (Para. [0050]-[0052]).  

	Cleveland discloses two-stroke cycle engines can be effectively lubricated by supplying to the engine a mixture of an oil of lubricating viscosity and a hydrocarbyl-substituted hydroxyaromatic carboxylic acid or an ester, unsubstituted amide, hydrocarbyl-substituted amide, ammonium salt, hydrocarbylamine salt, or monovalent metal salt thereof in an amount suitable to reduce piston deposits in said engine wherein a solvent, such as, 600N can be used in the formation of the detergent (as recited in claims 1 and 6) (see Abstract and Col. 6-7/L. 53-4 and Example 3 and 8 and Col. 14).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the solvent of Cleveland in the process of Harrison as it is a simple substitution of one known element for another in order to obtain predictable results.    

Regarding claims 18-23, see discussion above.  

Response to Arguments
Applicant’s arguments filed 2/22/2022 regarding claims 1-23 have been fully considered and are not persuasive.  
Applicant argues that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth above.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two 
Regarding the first criteria – applicant has not compared their process steps and resulting product against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations resulting from the process steps from the instant specification require very detergents with very narrow TPP and metal contents added to very specific solvents present in very narrow concentrations.  For these reasons applicants have not fulfilled these criterion in the unexpected results analysis.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771